Citation Nr: 0709564	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-21 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a left leg and knee 
disorder.

5.  Entitlement to service connection for a right leg and 
knee disorder.

6.  Entitlement to service connection for a left upper 
extremity disorder.

7.  Entitlement to service connection for a right upper 
extremity disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972, with a discharge considered to be under other 
than dishonorable conditions for VA purposes.  He also served 
on active duty from January 1972 to June 1974, but was 
discharged under conditions which preclude payment of VA 
benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to the benefits 
currently sought on appeal.

FINDINGS OF FACT

1.  Degenerative disc disease of the cervical and lumbosacral 
spine was first manifested many years after the veteran's 
service and is not related to his service. 

2.  The evidence of record does not demonstrate a current 
disability of the left and right hips, the left leg and knee, 
or the right leg and knee.

3.  The veteran's left upper extremity disorders, to include 
status post crush injury of the forearm, cervical 
radiculopathy, and carpal tunnel syndrome, were first 
manifested many years after service and are not related to 
his service. 

4.  The veteran's right upper extremity disorders, to include 
cervical radiculopathy, wrist tendonitis, and cubital and 
carpal tunnel syndrome, were first manifested many years 
after service and are not related to his service.

CONCLUSIONS OF LAW

1.  A back disorder, to include degenerative disc disease of 
the cervical and lumbosacral spine, was not incurred or 
aggravated in the veteran's active duty service; nor may such 
disorder be so presumed.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A left hip disorder was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A right hip disorder was not incurred or aggravated in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

4.  A left leg and knee disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

5.  A right leg and knee disorder was not incurred or 
aggravated in the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  A left upper extremity disorder, to include status post 
crush injury of the forearm, cervical radiculopathy, or 
carpal tunnel syndrome, was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  A right upper extremity disorder, to include cervical 
radiculopathy, wrist tendonitis, or cubital or carpal tunnel 
syndrome, was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for several 
disabilities, all of which he contends initially manifested 
in service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders of the Bilateral Hips, Legs, & Knees 

The veteran contends that he has current disorders of the 
bilateral hips, as well as the left leg and knee and the 
right leg and knee.  In his September 2006 hearing before the 
undersigned, the veteran testified that there had been no 
specific injury in service to which he could point, and only 
vaguely described symptoms of pain in these joints.  

A review of the medical evidence of record does not 
demonstrate diagnoses of these claimed disorders.  The 
veteran underwent independent medical examination in 
conjunction with his application for Social Security 
Administration (SSA) disability benefits.  See examination 
report dated in June 2002.  He has also received treatment 
from both private and VA healthcare providers who have 
submitted records dated in March 1978, from March 1994 to 
March 1995, and from August 2000 to March 2004.  No 
disability has been noted referable to the hips, legs, or 
knees.

The Court of Appeals for Veterans Claims has specifically 
disallowed service connection where there is no present 
disability:  "[c]ongress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As the evidence does not demonstrate a present disability 
associated with the hips, legs, or knees, service connection 
is not warranted.  The preponderance of the evidence is found 
to be against the veteran's claims; therefore, the benefit of 
the doubt provision does not apply.  

Disorders of the Back and Bilateral Upper Extremities

The veteran does have a current back disorder.  Specifically, 
the record demonstrates that the veteran has degenerative 
disc disease (DDD) of the cervical and lumbosacral spine.  
See private clinical note by Dr. J.K.C., dated in October 
2000, referable to cervical spine x-rays; see also private x-
ray report, dated in July 2002, referable to the lumbosacral 
spine.

Additionally, the veteran has current bilateral upper 
extremity disorders.  Regarding the left upper extremity, 
three diagnoses are of record: status post left forearm crush 
injury, extensively documented in September 1994; cervical 
radiculopathy, noted in June 2002; and, carpal tunnel 
syndrome, also noted in June 2002.

Regarding the right upper extremity, there are four 
diagnoses.  An April 2000 occupational health clinic note 
recorded a diagnosis of right wrist tendonitis, while an 
August 2000 private electromyograph (EMG) report noted a 
diagnosis of right ulnar nerve entrapment of the 
elbow/cubital tunnel syndrome.  A June 2002 comprehensive 
medical exam found both cervical radiculopathy and carpal 
tunnel syndrome of the right upper extremity.

As the veteran has the noted current diagnoses, the question 
is whether there is medical evidence of in-service incurrence 
or aggravation of these diseases or injuries.  Service 
medical records for the veteran's entire period of service 
from January 1970 to June 1974, thus even including that 
period not eligible to be the basis for VA benefits, are 
negative for complaints, treatment, or diagnoses of any 
disorders of the back or bilateral upper extremities.  Nor is 
there evidence of continuity of symptomatology that would 
demonstrate a chronic condition of the back or upper 
extremities since separation from service.  In fact, the 
veteran initially sought treatment for the back disorders in 
conjunction with an occupational injury, for which he 
received workers' compensation, more than twenty years after 
separation from service.  The upper extremity disorders were 
diagnosed subsequent to that.

Without evidence of an in-service event or injury that could 
be related to his current disabilities, the veteran's claims 
fail.  Direct service connection is not warranted for a back 
disorder or for any disorder of the bilateral upper 
extremities.  

Alternatively, the nexus to a service injury or event may be 
satisfied by evidence that a chronic disease such as 
arthritis manifested itself to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Presuming for the sake of this decision that the veteran's 
degenerative disc disease of the cervical and lumbosacral 
spine is medically found to be arthritis, his claim still 
fails.  The first documented evidence of DDD of the spine is 
in October 2000.  Because this is more than one year from the 
veteran's 1972 separation for VA purposes, the presumption 
for service connection for chronic diseases does not apply.  
As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.

Duties to Notify and Assist

As a final matter, in correspondence dated in April 2004, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In all, the veteran was able to participate effectively in 
the processing of his claims.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  A VA medical examination has not 
been conducted, but one is not necessary in this case, as 
there is no evidence of an in-service event or injury.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left leg and knee 
disorder is denied.

Entitlement to service connection for a right leg and knee 
disorder is denied.

Entitlement to service connection for a left upper extremity 
disorder is denied.

Entitlement to service connection for a right upper extremity 
disorder is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


